Citation Nr: 1117288	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  02-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right ear, to include hearing loss.

2.  Entitlement to service connection for residuals of an injury to the left hip.


REPRESENTATION

Appellant represented by:	David D. Boelzner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Regional Office (RO) that denied the Veteran's claim for service connection for residuals of an injury to the right ear, to include hearing loss, and for residuals of an injury to the left hip.  In November 2003, the Board denied the Veteran's claim.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in August 2006, set aside the Board's decision.  The Acting Secretary of VA appealed to the U.S. Court of Appeals for the Federal Circuit.  In December 2007, the Federal Circuit vacated the Court's decision.  In a January 2008 Memorandum Decision, the Court set aside the Board's November 2003 decision.  In September 2008, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.

As the RO has supplied the Veteran with additional notification letters, notice of the unavailability of treatment records from Wheeler Air Force Base Hospital, and scheduled the Veteran for VA examinations, the Board finds that the RO has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's assertions are not credible.

2.  The October 2010 VA examination reports are adequate for adjudication purposes.

3.  The weight of the competent and credible evidence of record weighs against the claim for service connection for residuals of an injury to the right ear, to include hearing loss.

4.  The weight of the competent and credible evidence of record weighs against the claim for service connection for residuals of an injury to the left hip.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an injury to the right ear, to include hearing loss, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for residuals of an injury to the left hip have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in March 2001 and December 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2008 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Board recognizes that the Veteran has asserted that he received treatment at the Wheeler Air Force Base in either 1944 or 1945.  In attempting to obtain these records, the RO was informed that these records are presumed to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  In this case, although the treatment records from Wheeler appear to be unavailable, the VA has obtained all available service treatment records, to include his service separation examination report.  The RO made a formal finding in September 2010 that the remaining treatment records from the Wheeler Air Force Base Hospital were unavailable.  The Veteran was informed of the RO's efforts in a September 2010 letter and requested that the Veteran submit any relevant documents and evidence in his possession that supported his claims.  The letter informed the Veteran that if the requested information was not received within ten days from the date of the letter, the RO would proceed with the adjudication of his claims.  No response was received from the Veteran within the requested timeframe.  Thus, the Board concludes the VA's heightened duty to assist the Veteran is satisfied.

The Veteran's available service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Neither the Veteran nor his attorney have identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board notes the Veteran's attorney's assertion that the Veteran's October 2010 examinations were inadequate.  The Board finds, however, that the examinations were adequate because, as shown below, they were based upon consideration of the Veteran's prior medical history, his lay assertions and current complaints, and because they describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations omitted).

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.


II.  General Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Factual Background

In correspondence to VA, and during a June 2003 videoconference hearing before the undersigned Veterans Law Judge, the Veteran has made many contentions as to his claimed conditions.  The Board will address his assertions together for the sake of clarity.  The Veteran contends that he was attacked by locals while walking along a street in Honolulu and that he received treatment at Wheeler Field.  He denies having had any problems with the right ear after the treatment, other than having been told that his right ear hearing loss is more severe than his left.  The Veteran maintains that he incurred hearing loss while on active duty.  He contends that he was not exposed to loud noises during his post-service employment.  He reports first noticing the hearing loss a few years ago, in approximately 1999 or 2000.  The Veteran also alleges that he injured his left hip playing baseball on active duty.  After returning from furlough, he was excused from PT and hiking prior to service overseas.  He reports that he underwent no post-service treatment of the left hip and only experiences pain during damp weather or after too much activity.

The record before the Board contains service medical records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran's available service treatment records are negative for complaints, symptoms, findings or diagnoses pertaining to the right ear or hearing loss.  They show that the Veteran had a split fascia of the left hip in November 1943.  He was excused from PT.  He had a hypermobile left hip in January 1944, and x-rays were negative.  X-rays conducted in December 1944 demonstrated no evidence of arthritic changes.  In January 1945, the Veteran complained of inability to do full duty due to his left hip.  Examination showed no bone or joint pathology, limitation of motion, or pain on motion.  There was snapping of the muscle over the great trochanter.  The February 1946 separation examination report reflects that the Veteran had no ear, nose, or throat abnormalities at the time of his discharge.  Whispered voice testing results were 20/20 from both ears.  Other than a listing of a prior right foot injury, no musculoskeletal defects were found.

The Veteran's Enlisted Record and Report of Separation Honorable Discharge provides that he served in no battles or campaigns and does not indicate combat.

On a March 1946 claim for VA benefits, the Veteran only identified a right foot injury, in March 1944.  

Post-service VA treatment records dated from 1968 to 1984 are negative for hearing loss or residuals of a right ear injury.  They show that the Veteran was followed for bilateral iliac endarterectomy but are negative for any orthopedic complaints, symptoms, findings or diagnoses related to the left hip.  VA treatment records dated from 1992 to 2003 are negative for complaints, symptoms, findings or diagnoses relating to a left hip condition, other than those related to the Veteran's bilateral iliac endarterectomies.  

A September 1998 VA Patient/Family Learning Needs Assessment reflects that the Veteran's hearing was fair.  A March 2000 VA audiology consultation note reflects that the Veteran said that his auditory acuity had decreased for five-plus years.  The Veteran denied otalgia, otorhea, and ear surgery for either ear.  He denied vertigo and tinnitus.  It was further noted that the Veteran denied a history of noise exposure.  The examiner observed that an otoscopy was unremarkable for both ears.  Tympanometry revealed normal middle ear function in both ears.  There was a mild sloping to severe sensorineural hearing loss in both ears with good word recognition ability bilaterally.  Speech reception thresholds were obtained in the mild loss range.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
55
60
65
LEFT
30
35
55
75
70

The Veteran was afforded a VA examination in October 2010 for residuals of his left hip injury.  The examiner recorded the Veteran's history of injuring his left hip in a baseball game while on active duty in 1943.  The Veteran said he never had treatment because he was transferred to different military bases.  It was noted that the Veteran's pain never went away completely.  The Veteran complained of pain after prolonged walking and during cold and wet weather.  It was further noted that the Veteran did not receive current treatment for his claimed condition, and there was no history of hospitalization or surgery.

On objective examination, the examiner found no deformity, instability, weakness, or incoordination of the left hip.  Pain and stiffness were present.  There were no episodes of dislocation, subluxation, or locking.  Tenderness was present but was deemed to not affect the motion of the joint.  The examiner specified that there were no constitutional symptoms of arthritis.  He further noted that the Veteran was unable to walk for more than a few yards but used no assistive devices.  The examiner observed that the Veteran walked with an antalgic gait but did not have inflammatory arthritis.  He noted crepitus, tenderness, and objective evidence of pain with active notice.  An x-ray revealed mild degenerative changes of the left hip.

The examiner reviewed the claims file and specifically cited to the available service treatment records and post-service records.  He then opined that based on the medical records, the Veteran's history, and the results of the examination, the Veteran's current left hip condition was less likely as not related to complaints in service but was as likely as not caused by age-related degenerative osteoarthritis.

The Veteran was afforded a VA examination for ear disease in October 2010.  The examiner recorded the Veteran's remarks concerning his asserted in-service assault.  It was noted that the Veteran reported pus and blood coming out of his right ear about four or five days after the assault.  The Veteran further commented that he noticed a hearing loss, right greater than left, which started about ten years previously.  He reported no treatment, hospitalization, or surgery for his right ear trauma.  The examiner stated that no neoplasia of the ear was present.  

On objective examination, the examiner indicated that the auricles showed no deformity or tissue loss.  He observed that the external auditory canals showed no edema or discharge.  There was wax in both ears.  The examiner noted that the tympanic membranes were normal, the tympanums were clear, and the mastoids showed no discharge or evidence of cholesteatoma.  He said that there was no active disease present on examination.  There were no infections in the middle or inner ear, and there were no suppuration, effusion, or aural polyps present.  The examiner further found no peripheral vestibular disorders, Meniere's syndrome, or complications of ear disease.  The examiner noted that an audiogram and tympanometry revealed normal tympanograms and a moderate sloping to severe sensorineural hearing loss with the right ear being slightly worse than the left ear.  The examiner noted that the right ear was not significantly worse than the left ear.  The examiner provided a diagnosis of sensorineural hearing loss and opined that he could only relate the current hearing loss to the injury of 1944 by resorting to mere speculation.  The examiner specified that the most likely etiology of the hearing loss was presbycusis.  The examiner acknowledged that the Veteran's right ear was slightly worse than the left but not significantly so, and so he could not relate the Veteran's hearing loss to his wartime injury without resorting to mere speculation.

The Veteran was afforded a VA audiological examination in October 2010.  The examiner recorded the Veteran's history of being exposed to loud aircraft while in the military.  After his active duty, the Veteran reported working in a casino with no recreational noise exposure.  The report indicates that ho history of ear disease, head, or ear trauma was reported.  Pure tone thresholds, in decibels, were as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
45
50
70
75
70
LEFT
40
40
65
80
70

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and 28 percent in the left ear.  The examiner noted that the score was poor bilaterally.  Tympanometry revealed type A tympanograms bilaterally, and acoustic reflexes were noted to be absent bilaterally.  The diagnosis was a moderate sloping-to-severe sensorineural hearing loss bilaterally, and it was recommended that the Veteran have a hearing aid evaluation.

IV.  Analysis

As an initial matter, as noted above, it appears that some of Veteran's treatment records, notably the treatment records from Wheeler Air Force Base, may have been destroyed in a 1973 fire at the NPRC in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

A.  Residuals of an Injury to the Right Ear, to Include Hearing Loss

After reviewing the entire record, the Board concludes that service connection for residuals of an injury to the right ear, to include hearing loss, is not warranted.

The Veteran has contended that his right ear was injured during an attack by a group of civilians while he was on active duty in Hawaii.  He has additionally asserted that his present hearing loss is etiologically related to that incident.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.

In this particular case, the Veteran's remarks concerning being assaulted and suffering an ear injury and hearing loss constitute competent evidence, as they concern events and symptoms apparent to a lay observer.  However, a review of the evidence of record indicates that the Veteran has given different reports at different times.  Although he testified during his June 2003 Board hearing and told a VA ear examiner in October 2010 that he was assaulted by a group of men during active duty and had blood and puss come out of his right ear, a VA audiologist recorded in October 2010 that the Veteran reported no history of ear trauma.  Additionally, the VA audiology consult from March 2000 reflects that the Veteran denied a history of ear problems beyond a five plus year history of decreased auditory acuity.  As the record reflects inconsistency in the Veteran's statements, the Board finds the Veteran's statements, though competent, to not be credible.  As the Veteran's statements are not considered to be credible, they are outweighed by the other evidence of record.

Turning to the medical evidence of record, the VA ear disease examiner in October 2010 reviewed the claims file, interviewed the Veteran, and considered all of the Veteran's available service and post-service medical records.  The examiner was thorough in his recounting of the pertinent history.  He described fully the results of each aspect of his examination.  Further, the examiner acknowledged the difference in hearing acuity between the Veteran's ears but explained that the difference was not significant.  Additionally, after explaining that he could not relate the Veteran's hearing loss to his active duty without resorting to mere speculation, he related what he thought was the most likely etiology of the Veteran's hearing loss.  Thus, in the examination report, he provided the history and examination results and supported his opinion.  For these reasons, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the October 2010 VA opinion outweighs the Veteran's competent but not credible statements.

Further, the Board recognizes that although the Veteran has current hearing loss for VA purposes (see 38 C.F.R. § 3.385), the Veteran's available service medical records are negative for any pertinent complaints, symptoms, findings or diagnoses of an ear injury to include hearing loss.  The Veteran's post-service medical records are negative for any indication of hearing loss within one year of service.  He did not identify hearing loss on his March 1956 claim for VA benefits.  The earliest medical evidence of hearing loss is dated decades after the Veteran's separation from service, and by his own admission, he did not experience hearing loss until 1999 or 2000.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, the record does not indicate that the Veteran engaged in combat.  As a result, service connection cannot be presumed under 38 U.S.C.A. §  1154 (a) or (b) (West 2002).

B.  Residuals of an Injury to the Left Hip

After reviewing the entire record, the Board concludes that service connection for residuals of an injury to the left hip is not warranted.

The Veteran has contended that his left hip was injured during a baseball game while on active duty in November 1943.  He has additionally asserted that he has a present left hip disability etiologically related to that incident.

The Veteran's remarks concerning injuring his left hip during a baseball game and experiencing current pain constitute competent evidence, as they concern events and symptoms apparent to a lay observer.  However, as discussed and analyzed above, the Board has found the Veteran to not be credible due to contradictions in his remarks in the record.  As they are not credible, the Veteran's statements are outweighed by the other evidence of record.

Turning to the medical evidence, the VA hip examiner in October 2010 reviewed the claims file, interviewed the Veteran, and considered all of the Veteran's available service and post-service medical records.  As with the ear disease examiner, the hip examiner was thorough in his recounting of the pertinent history.  He recorded many observations throughout his examination.  In addition to examining the Veteran, he took an x-ray and compared it to a prior x-ray.  He cited specific evidence from the service and post-service records.  He specified that his opinion was based on the medical records, the Veteran's history, and the results of his own examination.  Thus, in the examination report, he supported his opinion.  For these reasons, this opinion is assigned great probative value.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  As such, the Board finds that the October 2010 VA opinion outweighs the Veteran's competent but not credible statements.

Again, the Board recognizes that during his active duty the Veteran split the fascia over his left hip and experienced snapping of the muscle over the great trochanter.  On the other hand, he did not identify any left hip condition on his March 1956 claim for VA benefits.  His post-service medical records are negative for any left hip disability residual to his in-service split fascia or snapping of the muscle over the great trochanter.  While the record does show post-service bilateral iliac endarterectomies, there is no competent medical evidence linking them to the findings in his service medical records.  The fact that the Veteran required bilateral endarterectomies indicates that their etiology was separate from any injury to the left hip.  Nor is there any competent medical evidence linking the Veteran's post-service complaints of left hip pain in damp weather and after too much activity to the findings in his service medical records.  Again, while competent, the Veteran's own testimony has not been found to be credible.


V.  Conclusion

The Board does not doubt the sincerity of the Veteran's belief that he has residuals of a right ear injury and left hip injury as a result of his active service.  However, as discussed above, in this particular instance, his statements have not been found to be credible and outweighed by the October 2010 VA opinions.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for residuals of an injury to the right ear, to include hearing loss, is denied.  

Service connection for residuals of an injury to the left hip is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


